 196318 NLRB No. 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On May 2, 1995, Administrative Law Judge James F. Mortonissued the attached decision. The Respondent filed exceptions and a
supporting brief. The General Counsel filed a brief in support of the
judge's decision.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3The Respondent excepts to the judge's finding that Shop StewardSteve Caputo acted as its agent when he told Baptiste and the Em-
ployer's superintendent that Baptiste could not work at his assignedjobsite. The record shows that the Respondent's shop stewards have
regular responsibility for insuring an employer's compliance with the
collective-bargaining agreement, for maintaining the Union's records
of employees on a jobsite, for informing those employees about their
dues obligations (and occasionally receiving dues from them), and
for insisting that all employees have current workcards as a condi-
tion to working on the jobsite. In view of these duties, we agree with
the judge that Caputo acted as the Respondent's agent. See Car-penters Local 296 (Acrom Construction), 305 NLRB 822 fn. 1(1991).Local 17, United Brotherhood of Carpenters andJoiners of America, AFL±CIO (A&M Wall-
board) and Cleofoster Baptiste. Case 29±CB±8980July 31, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe issue presented here is whether the judge cor-rectly found that the Respondent attempted to cause,
and did cause, A & M Wallboard, Inc. (the Employer)
to discharge Cleofoster Baptiste in violation of Section
8(b)(1)(A) and (2) of the Act.1The Board has consid-ered the decision and the record in light of the excep-
tions and briefs and has decided to affirm the judge's
rulings, findings,2and conclusions and to adopt therecommended Order as modified.We agree with the judge that the Respondent did notprovide Baptiste with sufficient notice of his dues ar-
rearage and a reasonable opportunity to pay it before
engaging in conduct which caused the Employer to ter-
minate him pursuant to union-security provisions in its
contract with the Union.3In addition to factors citedby the judge, we note that each of the Respondent's
varying, imprecise estimates of Foster's dues arrearage
encompassed periods of time when Foster was not
working in a bargaining unit represented by the Union.[I]t is well settled that a union's demand for thepayment of back dues which arose during a period
when there was no contractual obligation to main-
tain membership in the union or during a period
when the employee was not employed in the bar-gaining unit cannot lawfully be imposed as a con-dition of employment even under a valid union-
security agreement. [Footnote omitted. Millwright& Machinery Erectors Local 740 (Tallman Con-
structors), 238 NLRB 159, 160±161 (1978).]ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Local
17, United Brotherhood of Carpenters and Joiners of
America, AFL-CIO, New York, New York, its offi-
cers, agents, and representatives, shall take the action
set forth in the Order as modified.1. Substitute the following for paragraph 1(b).
``(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
cause, or attempt to cause, A&MWallboard, Inc. to discharge any of its employees for
failure to pay their union dues when we have failed to
give them notice of, and a fair opportunity to pay, theamounts which they are required to pay pursuant to a
valid union-security provision in our collective-bar-
gaining agreement with A&M Wallboard, Inc.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
make Cleofoster Baptiste whole, with in-terest, for any loss of earnings and other benefits he
suffered as a result of our having caused A&M Wall-
board, Inc. to terminate his employment.WEWILL
notify A&M Wallboard, Inc. in writing,with a copy to Cleofoster Baptiste, that we have no
objection to its employing him and that we request his
reinstatement.LOCAL17, UNITEDBROTHERHOODOF
CARPENTERSAND
JOINERSOF
AMERICA,AFL±CIOApril Wexler, Esq., for the General Counsel.Daniel Clifton, Esq. (Lewis, Greenwald, Kennedy, Lewis,Clifton & Schwartz), of New York City, for the Respond-ent. 197CARPENTERS LOCAL 17 (A&M WALLBOARD)DECISIONJAMESF. MORTON, Administrative Law Judge. The com-plaint alleges that Local 17, United Brotherhood of Car-
penters & Joiners of America, AFL±CIO (the Respondent)
has engaged in unfair labor practices within the meaning of
Section 8(b)(1)(A) and (2) of the National Labor Relations
Act (the Act) by having attempted to cause, and by having
caused, A & M Wallboard, Inc. (the Employer) to lay off
Cleofoster Baptiste for unfair, arbitrary, and invidious rea-
sons, in breach of the Respondent's fiduciary duty it owed
to him as his collective-bargaining representative. The Re-
spondent denies that it commited a breach of its duty to rep-
resent Baptiste fairly and asserts that its actions were but a
reasonable response to another effort by him to evade his ob-
ligation, as a member of the unit it represents, to pay clearly
defined dues amounts.I heard this case in Brooklyn, New York, on February 23and 24, 1995. On the entire record including my observation
of the demeanor of the witnesses, and after considering the
briefs filed by the General Counsel and the Respondent, I
make the followingFINDINGSOF
FACT1. Baptiste's status with the RespondentBaptiste became a member of the Respondent in 1982when it absorbed the Carpenters local in which he was a
member. In l983, the Respondent suspended him from mem-
bership because he had not paid his dues for the prior two
calendar quarters. The Respondent had sent him a notice at
the beginning of the third month of the first quarter of 1983
informing him that he was 2 months' delinquent in paying
the dues for that quarter and thus was subject to being sus-
pended from membership. On June 30, 1983, it notified him
that he was suspended for not having paid dues for the first
two quarters of that year. The amount of the quarterly dues
then was $75. He had the option, in order to be reinstated
to membership, of paying accrued dues or paying a reiniti-
ation fee of $250. He paid no dues in 1983. He opted, in
1994, to pay the reinitiation fee and was readmitted as a
member. He kept his dues payments current for that year, for
1985 also, and for the first two quarters of 1986. He did not
pay dues for the last two quarters of 1986; at the end of
1986, he was notified that he was suspended for failure to
pay them. Prior to that suspension, he had been sent the de-
linquency notice normally sent at the beginning of the third
month of the previous quarter in which dues were owing. He
paid no dues in 1987. In 1988, he opted again to pay a re-
initiation fee, in lieu of accrued dues, and was readmitted as
a member. He kept current in his dues payments for the rest
of 1988 and until January 1991. He did not pay his quarterly
dues then and, on March 1, 1991, the Respondent sent him
a notice that he was subject to being suspended if he re-
mained delinquent. On June 30 of that year, he was sent a
notice that he was again suspended from membership for not
having paid dues for the first two quarters of that year.
Baptiste's testimony that he did not receive either of those
notices is not credited.2. The alleged unlawful conductBaptiste has worked as a carpenter in the construction in-dustry at varying intervals, principally for the Employer. At
all times material to this case, the Employer, as a member
of an employer-association, has had collective-bargaining
agreements with a district council, of which the Respondent
has been a member. Those agreements have contained union-
security provisions. Baptiste had not worked for the Em-
ployer in 1992 nor in the first several months of 1993.In March 1993, Baptiste began working as a carpenter forthe Employer at jobsites outside the Respondent's geographic
area. In about late May of that year, the Employer assigned
him to a jobsite, called the Caldor jobsite which is within the
Respondent's area. On arriving there, Baptiste was asked by
the Respondent's steward for his workcard, a card given by
the Respondent to a member on payment of his current quar-
terly dues. When Baptiste was unable to produce one, the
steward told him that he could not work. The Employer's job
superintendent asked the steward to call the ``hall,'' i.e., the
Respondent's office, to see if Baptiste could be allowed to
work. The superintendent was told later by the steward that
he had called the hall and was told that Baptiste could not
work because he was suspended from membership. Baptiste
left that jobsite. The Employer assigned him to a jobsite out-
side the jurisdictional area serviced by the Respondent but
warned Baptiste that he had to get a workcard. The Em-
ployer laid him off 3 days later because he had not obtained
a workcard.After Baptiste was let go, the Employer's president re-ceived a telephone call from the Respondent's financial sec-
retary who asked if the Employer would pay Baptiste's dues
arrearage of $1200. The Employer declined. Baptiste was
never apprised of the precise amount he owed in back dues
or of the amount then charged as a reinitiation fee.The Respondent's financial secretary testified that Baptistecould be reinstated as a member either by paying the back
dues or by paying a reinitiation fee of $300 plus $5 for each
month in which dues had not been paid.3. AnalysisThe General Counsel asserts that the Respondent unlaw-fully caused the Employer to terminate Baptiste's employ-
ment as it committed a breach of its fiduciary duty toward
Baptiste by not having given him an adequate opportunity to
make payment of outstanding union dues and without having
given him a statement of the precise amount of dues he
owed.The Respondent contends, first, that its steward at theCaldor jobsite had no authority to cause the Employer to re-
move Baptiste from that jobsite, and that thus the Respond-
ent is not responsible for Baptiste's termination of employ-
ment. The evidence in this case as to the authority of the Re-
spondent's stewards closely parallels the evidence considered
by the Board in holding a labor organization responsible for
the acts of one of its stewards. See Carpenters Local 296(Acrom Construction), 305 NLRB 822 (1991). I thereforefind no merit to this contention.Respecting the matter of the Respondent's obligations to-ward its members, Administrative Law Judge Edelman set
forth the governing principles in a decision adopted by the 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Board in Electrical Workers IBEW Local 3 (Fischbach &Moore), 309 NLRB 856, 857±858 (1992). There, he wrote:It is well settled that a union owes a fiduciary duty toemployees it represents as the exclusive collective-bar-
gaining representative to deal fairly and honestly with
them. And if a union fails in such fiduciary duty, it for-
feits the rights pursuant to a lawful union-security pro-
vision to demand the discharge of an employee who be-
comes delinquent in his union dues. Such fiduciary duty
includes, at a minimum, the fulfillment of all the fol-
lowing prerequisites to a demand for dischargeÐa
statement of the precise amount owed and a reasonable
opportunity for the employee to meet his dues obliga-
tion.The Respondent asserts in substance that Baptiste has hada history of evading dues payments willfully and that he
should not be allowed to use the Board's processes to profit
from his most recent dereliction in that regard. It cites sev-
eral cases in support of its contention. See I.B.I Security, 292NLRB 648 (1989); Big Rivers Electric Corp., 260 NLRB329 (1982); Teamsters Local 630 (Ralph's Grocery), 209NLRB 117, 124 (1974), and Seafarers Atlantic District(Tomlinson Fleet), 149 NLRB 1114, 1121 (1964). See alsoJohn J. Roche Co., 231 NLRB 648 (1989). These cases arefactually inapposite to the case before me. Baptiste had twice
exercised the option of paying a reinitiation fee in lieu of
paying accrued dues in order to obtain a workcard from the
Respondent. He was not affforded the opportunity by the Re-
spondent in May 1993 of exercising that option nor was he
apprised of the precise amount of the dues he owed then or
given a reasonable opportunity to meet his dues obligation.
Rather, the Respondent summarily brought about his loss of
employment from the Caldor jobsite and ultimately his dis-
charge from employment with the Employer. In these cir-
cumstances, I cannot find that Baptiste willfully failed to
meet, or intentionally sought to evade, his obligation to pay
dues as required under the union-security provisions of the
collective-bargaining agreement under which he was em-
ployed. Cf. Carpenters Local 296, supra at 828. The evi-dence compels a finding that the Respondent unlawfully
caused the Employer to discharge Baptiste.CONCLUSIONSOF
LAW1. The Employer is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Respondent is a labor organizartion as defined inSection 2(5) of the Act.3. The Respondent has engaged in an unfair labor practicewithin the meaning of Section 8(b)(1)(A) and (2) of the Act
by having attempted to cause, and by having caused, the Em-
ployer to terminate the employment of its employee, Cleo-
foster Baptiste, pursuant to the union-security provisions ofits collective-bargaining agreement with the Employer with-
out having complied with its fiduciary obligation to notify
him of the precise amount of his past dues and without hav-
ing afforded him a reasonable opportunity to meet his dues
obligation.4. This unfair labor practice affects commerce within themeaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it be ordered
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the policies of the Act.I recommend that the Respondent be ordered to notify theEmployer, in writing, with a copy to be sent to Baptiste, that
it has no objection to Baptiste's working for the Employer.
The Respondent should also make Baptiste whole for any
loss of wages and benefits he may have suffered as a result
of the Respondent's having caused the Employer to terminate
his employment in May 1993 and until he is actually rein-
stated by the Employer to his former position of employment
or to the date he obtains substantially equivalent employment
elsewhere. See Teamsters Local 705 (Pennsylvaniia TruckLines), 314 NLRB 95 fn. 3 (1994). Interest on the loss is tobe computed in accordance with F.W. Woolworth Co
., 90NLRB 289 (1950), and New Horizons for the Retarded, 283NLRB 1173 (1987).On these findings of fact and conclusions of law, and onthe entire record, I issue the following recommended1ORDERThe Respondent, Local 17, United Brotherhood of Car-penters and Joiners of America, AFL±CIO, New York, New
York, its officers, agents, and representatives, shall1. Cease and desist from
(a) Causing or attempting A&M Wallboard, Inc. to dis-criminate against any of its employees in violation of Section
8(a)(3) of the Act.(b) In any other manner restraining or coercing employeesin the exercise of the rights guaranteed them by Section 7
of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make whole Cleofoster Baptiste for any loss of wagesand benefits he may have suffered as a result of the discrimi-
nation against him, in the manner set forth in the remedy
section of this decision.(b) Notify A&M Wallboard, Inc., in writing, with a copyto Baptiste, that it has no objection to his employment and
that it requests that Baptiste be reinstated.(c) Post at its union office, and hiring hall in New YorkCity, copies of the attached notice marked ``Appendix.''2Copies of the notice, on forms provided by the Regional Di-
rector for Region 29, after being signed by the Respondent's
authorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to members, are customarily posted. Reasonable steps shall 199CARPENTERS LOCAL 17 (A&M WALLBOARD)be taken by the Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(d) Sign and return to the Regional Director sufficient cop-ies of the notice for posting by A&M Wallboard, Inc., ifwilling, at all places where notices to employees are cus-tomarily posted.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.